Robinson, J.,
delivered the opinion of the Court.
We do not see any grounds on which the mechanics’ lien claimed in this case can be sustained. The Hoopes Artificial Stone Company contracted with the defendant corporation to build its bridges over the “Big” and “Little Gunpowder.”
The masonry work was to be built of artificial stone, and this artificial stone was to be made of finely ground stone, sand and cement. For' the purpose of grinding the stone to be used in the manufacture of the artificial stone, *103the Hoopes Company bought certain machinery of the appellant, and it bought also appliances to carry the stone when made to the piers of the bridges where it was to he used. And it is contended that the machinery and appliances thus sold to the contractor, are materials furnished in the construction of the bridges, within the meaning of the mechanics’ lien law.
(Decided 10th March, 1886.)
This seems to us to he stretching the lien law, rather beyond anything warranted either by the letter'or the spirit of the law. When the law says, the ‘material-man shall have a lien for all materials furnished for, or used in and about, the construction of bridges, it means such materials as ordinarily enter into, or are used in the construction of bridges, and which are fairly within the express or implied terms of the contract, between the owner and contractor. It does not mean, the machinery that may he used for the manufacture of the materials themselves. You might just as well say, that the mill by which the lumber is sawed, or the tools used by the mechanic in building a house, are materials furnished in the construction of the house, as to say that the machinery used in the manufacture of the artificial stone, is to be considered as part of the materials used in the construction of the masonry work of the defendants’ bridges. The machinery thus used is the plant of the contractor, and can in no sense he said to be materials furnished or used in building the bridges.
The mechanics’ lien law is, it is true, to he liberally construed, hut Courts have no power to extend it to cases, beyond the obvious designs and plain requirements of the statute.

Judgment affirmed.